Title: Theodorus Bailey to Thomas Jefferson, 7 April 1812
From: Bailey, Theodorus
To: Jefferson, Thomas


          
                  Dear Sir, 
                  Post-Office, New York 
                     April 7th 12.
             By the mail of this morning I had the honor of receiving your note under date of the 29. of March, covering a letter addressed to a Mr 
                  Oliver Barrett, inventor of a spinning machine: when your former letter for the same person came to this office, one of my clerks observed, that he had lately distributed a letter addressed to Mr Barrett at Schaghticoke in the County of Rensselaer in this State:—the same direction was consequently given to yours—To attain greater certainty however, as to the particular residence of Mr Barrett, I this day made inquiry at the principal manufactories in this City: but could gain no inteligence other than a belief that the above was the place of his residence.
			 Presuming
			 I
			 should best fulfil your expectations, by covering your letter to Mr Munson Smith, Post Master at Schaghticoke, I accordingly did so; accompanied with a request to him to cause it to be delivered as soon as convenient—and if Mr Barrett could not be found, to return both your letters to me, with such information with regard to Mr Barrett’s present residence, as he might be able to give me. the result of my inquiry when received, will be communicated without delay. 
		  
          
          With the highest respect & consideration I am most sincerely, your Obedient Servt
                  Theodorus Bailey.
        